Title: To Thomas Jefferson from Henry Dearborn, 14 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington August 14th. 1807—
                        
                        I have been honor’d with your letter of the 9th. inst.—I had understood that it was intended to confide the
                            business of Flags to Capt. Decatur until I saw Mr. Madisons letter on the subject, I still think that would have been the
                            best arrangement, but the mode you have proposed, will I presume, answer every purpose—I have received a letter from Mr.
                            Barlow, in which he informs me, that Mr. Wolcott declines accepting the Genl. Post-Office;—I had the perusal of a letter
                            from John Nicholas, enclosed to Mr. Madison;—the State of Newyork ought to be the last, in asking armes from the General
                            Government, for her Militia,—I suspect that Mr. Nicholas, with some of his political friends, conciders the present, a
                            favourable time, for reinstating them selves, on popular ground. I wish as many of them as are honest, may succeed.—if I
                            receive your approbation for my proposed trip to the North, I contemplate seting out on monday next, but if you think it
                            even doubtfull whether I ought to go or not, I shall remain here with cherefullness—
                  with the most respectfull
                            concideration and esteem, I am Sir Your Obedt. Sevt.
                        
                            H. Dearborn
                            
                        
                    